IN a second deliverance the defendant avowed, and shewed a feoffment to A. B. &c. to the use of his father, for *206life; remainder to himself, and on this feoffment conveyed a title to himself. The plaintiff conveyed a title to himself and traversed the feoffment to A. B. and C. The jury found a feoffment to A. C. and D. The court resolved that this was a finding for the defendant, for it being a feoffment to the site alledged, the number of the feoffees, was not material. 21 Affise 28. 21 H. 6. other exceptions were taken, but I did not hear them well. Poph. 200. Palm. 508. Noy 93. 2 Roll. 9.